 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 1 of 12 Page ID
                                  #:36402


 1   Frank P. Kelly III (SBN 083473)
     fkelly@shb.com
 2   Amir Nassihi (SBN 235936)
 3   anassihi@shb.com
     Andrew Chang (SBN 222309)
 4   achang@shb.com
     Shook, Hardy & Bacon LLP
 5   One Montgomery, Suite 2600
 6   San Francisco, California 94104
     Tel: 415.544.1900 Fax: 415.391.0281
 7
     Spencer P. Hugret (SBN 240424)
 8   shugret@grsm.com
     Gordon Rees Scully Mansukhani LLP
 9   Embarcadero Center West
10   275 Battery Street, Suite 2000
     San Francisco, CA 94111
11   Tel: 415.986.5900 Fax: 415.986.8054
12   Attorneys for Defendant
13   Ford Motor Company

14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15                             WESTERN DIVISION
16
17   IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ML-02814 AB (FFMx)
     POWERSHIFT TRANSMISSION
18   PRODUCTS LIABILITY                    Assigned to Hon. André Birotte Jr.
     LITIGATION                            Courtroom 7B
19
20                                         DEFENDANT FORD MOTOR
     THIS DOCUMENT RELATES                 COMPANY’S MEMORANDUM OF
21   ONLY TO:                              POINTS AND AUTHORITIES IN
                                           SUPPORT OF RENEWED MOTION
22                                         FOR JUDGMENT AS A MATTER OF
     Quintero v. Ford Motor Co.,           LAW [FED. R. CIV. PROC. 50(b)]
     Case No. 2:18-cv-01912-AB-FFM
23
24
25
26
27
28

     4818-3959-1102 v1                 1           MEMO ISO RENEWED MOTION FOR JMOL
                                                      CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 2 of 12 Page ID
                                  #:36403


 1                                              TABLE OF CONTENTS
 2
 3   INTRODUCTION ..................................................................................................... 1
 4   PROCEDURAL BACKGROUND ........................................................................... 2
 5   ARGUMENT ............................................................................................................. 2
 6
     I.       Legal Standards ............................................................................................... 2
 7
     II.      Admissible Evidence Does Not Support Plaintiffs’ Express Warranty
 8            Claim, Nor the Award of Civil Penalties. ....................................................... 4
 9            A.       Plaintiffs Did Not Present Substantial, Admissible Evidence that
                       Ford Failed to Repair Any Particular Alleged Problem After a
10                     Reasonable Number of Opportunities. .................................................. 4
11
              B.       The Record Does Not Support the Jury’s Finding that Ford Acted
12                     “Willfully” and the Jury’s Award of Civil Penalties. ........................... 8
13   III.     The Quinteros’ Implied-Warranty Verdict Is Not Supported by
              Substantial Evidence. .................................................................................... 10
14
     CONCLUSION ........................................................................................................ 10
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          i                     MEMO ISO RENEWED MOTION FOR JMOL
                                                                                   CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 3 of 12 Page ID
                                  #:36404


 1                                      INTRODUCTION
 2         Plaintiffs Salvador and Yvonne Quintero did not submit evidence sufficient to
 3   establish the elements of their claims for breach of express warranty and implied
 4   warranty under the Song-Beverly Act. Rather, as set forth more fully in Ford’s
 5   concurrently filed alternative motion for new trial, the verdict in Plaintiffs’ favor was
 6   the result of confusion, passion, and prejudice caused by the misconduct of Plaintiffs’
 7   counsel and their witnesses at trial.
 8         Ford Motor Company therefore renews its motion judgment as a matter of law
 9   (“JMOL”) as to Plaintiffs’ claims. While this Court entered judgment in Ford’s favor
10   on Plaintiffs’ implied warranty claim because Plaintiffs had abandoned that claim (see
11   Quintero ECF Nos. 61, 62),1 Ford renews its motion on implied warranty to preserve
12   the issue in the event Plaintiffs seek reversal of the implied-warranty judgment.
13         First, judgment in Ford’s favor is appropriate on Plaintiffs’ express warranty
14   claim because Plaintiffs failed to provide substantial, admissible evidence to support a
15   finding that they gave Ford a reasonable number of opportunities to repair their
16   vehicle. Second, even if this claim were somehow viable despite this fundamental
17   flaw, no reasonable jury could find that Ford acted willfully when it denied the
18   Quinteros’ refund request on the facts presented. The Court should therefore grant
19   judgment as a matter of law on their claim for civil penalties.
20         The evidence on Plaintiffs’ implied warranty claim is similarly deficient. First,
21   what little admissible evidence Plaintiffs offered relating to their own vehicle does not
22   support a finding that it was unmerchantable at any point during their lease. Second,
23   Plaintiffs failed to introduce evidence to support the remedy they sought, with their
24   own testimony confirming unequivocally that they did not seek revocation within a
25   reasonable period of time.
26
     1
27     Filings relevant to this motion were entered in the dockets of both the individual
     Quintero action and in the MDL proceeding to which it belongs. For ease of reference
28   throughout, “MDL ECF” refers to entries in the MDL docket and “Quintero ECF”
     refers to entries in the case-specific docket.
                                             1          MEMO ISO RENEWED MOTION FOR JMOL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 4 of 12 Page ID
                                  #:36405



 1                            PROCEDURAL BACKGROUND
 2         On December 16, 2019, Ford filed its pre-verdict JMOL motion pursuant to
 3   Federal Rule of Civil Procedure 50(a), raising the grounds on which this renewed
 4   motion is based. See MDL ECF No. 710. On December 17, 2019, closing arguments
 5   were made, the case was submitted to the jury, the jury reached its verdict, and the
 6   Court denied Ford’s JMOL motion. (See Dec. 17, 2019 Trial Tr. (Chang Decl., Ex. D)
 7   at 1302:11-13.)
 8         The jury found in Plaintiffs’ favor on the claim of express warranty and on
 9   certain facts relating to the implied warranty claim. Quintero ECF No. 47. In addition
10   to awarding damages under the express warranty claim, the jury awarded $15,437.20
11   as a civil penalty based on its finding that Ford willfully failed to replace the
12   Plaintiffs’ vehicle or reimburse their lease payments. Id. at 3:15-4:9. Plaintiffs later
13   abandoned the implied warranty claim. Quintero ECF Nos. 61, 62
14         On May 8, 2020, the Court entered judgment. Quintero ECF No. 62. This
15   renewed JMOL motion is timely filed within 28 days of entry of judgment. Fed. R.
16   Civ. P. 50(b).
17                                       ARGUMENT
18   I.    Legal Standards
19         Under Federal Rule of Civil Procedure 50, a party may move for JMOL at any
20   time before submission of the case to the jury. Fed. R. Civ. Proc. 50(a)(2). But if, as
21   here, “the court does not grant a motion for [JMOL] made under Rule 50(a), the court
22   is considered to have submitted the action to the jury subject to the court’s later
23   deciding the legal questions raised by the motion.” Fed. R. Civ. P. 50(b). A party may
24   then “file a renewed motion for [JMOL] and may include an alternative or joint
25   request for a new trial….” Id.
26         A party may move for judgment as to the entire case, or on particular claims or
27   issues. Krumwiede v. Mercer Cty. Ambulance Serv., Inc., 116 F.3d 361 (8th Cir.
28   1997); Parker v. Alexander Marine Co., No. SACV 12-1994-DOC-ANX, 2015 WL
                                              2          MEMO ISO RENEWED MOTION FOR JMOL
                                                            CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 5 of 12 Page ID
                                  #:36406



 1   12712083, at *2 (C.D. Cal. May 26, 2015).
 2         In ruling on a motion for JMOL, a court asks “whether there is any legally
 3   sufficient evidentiary basis for a reasonable jury to find for [the opponent of the
 4   motion].” Fed. R. Civ. Proc 50(a)(1); Weisgram v. Marley Co., 528 U.S. 440, 441–42
 5   (2000). Such a motion should be granted “when a party has been fully heard on an
 6   issue and there is no legally sufficient evidentiary basis for a reasonable jury to find
 7   for that party on that issue.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133,
 8   149 (2000). The court is required to draw all “reasonable inferences” regarding the
 9   trial evidence in favor of the party opposing a JMOL motion. Ostad v. Oregon Health
10   Sciences Univ., 327 F.3d 876, 881 (9th Cir. 2003). “Nevertheless, a reasonable
11   inference cannot be supported by only threadbare conclusory statements instead of
12   significant probative evidence.” Lakeside-Scott v. Multnomah County, 556 F.3d 797,
13   802 (9th Cir. 2009).2
14         To withstand a JMOL motion, a party’s claims must be supported by
15   “substantial evidence.” Janich Bros. v. Am. Distilling Co., 570 F.2d 848, 853 (9th Cir.
16   1977). “Substantial evidence” is “such relevant evidence as reasonable minds might
17   accept as adequate to support a conclusion even if it is possible to draw two
18   inconsistent conclusions from the evidence.” Gilbrook v. City of Westminster, 177
19   F.3d 839, 856 (9th Cir. 1999). Further, an opposing party’s evidence must be
20   admissible because “[i]nadmissible evidence contributes nothing to a ‘legally
21   sufficient evidentiary basis.’” Weisgram, 528 U.S. at 454 (quoting Brooke Group Ltd.
22   v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 242 (1993) (JMOL proper
23   where expert testimony should have been excluded under Daubert). Overturning a
24   district court’s denial of a motion for judgment as a matter of law, the Ninth Circuit
25   has emphasized that “JMOL is appropriate when the jury could have relied only on
26
     2
       Although this standard is analogous to summary judgment in many respects, the
27   Ninth Circuit has cautioned that a denial of a summary judgment motion does not
     constitute law of the case barring a subsequent motion for JMOL at the close of
28   evidence. Peralta v. Dillard, 744 F.3d 1076, 1088–89 (9th Cir. 2014).
                                              3         MEMO ISO RENEWED MOTION FOR JMOL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 6 of 12 Page ID
                                  #:36407



 1   speculation to reach its verdict.” Lakeside-Scott., 556 F.3d at 803. Accordingly, courts
 2   in this district have granted JMOL motions where a claimant’s testimony is “too
 3   insubstantial and speculative” to support a verdict. Cieslikowski v. Chrysler, No. ED
 4   CV 17-562 MRW, 2019 WL 978095, at *5 (C.D. Cal. Feb. 4, 2019).
 5   II.   Admissible Evidence Does Not Support Plaintiffs’ Express Warranty
 6         Claim, Nor the Award of Civil Penalties.
 7         JMOL for Ford is appropriate as to Plaintiffs’ claim for express warranty. First,
 8   Plaintiffs failed to produce substantial evidence to support the finding that Ford failed
 9   to repair any particular alleged defect in their vehicle after a reasonable number of
10   opportunities. Second, admissible evidence does not support the finding that Ford
11   willfully refused to comply with its obligations toward Plaintiffs.
12         A.     Plaintiffs Did Not Present Substantial, Admissible Evidence that
13                Ford Failed to Repair Any Particular Alleged Problem After a
14                Reasonable Number of Opportunities.
15         The Song-Beverly Act requires a plaintiff to prove that “the manufacturer or its
16   representative in this state [could] not service or repair the goods to conform to the
17   applicable express warranties after a reasonable number of attempts.” Cal. Civil Code
18   § 1793.2(d)(1). The word “attempts” is plural and has been construed accordingly. In
19   Silvio, the California Court of Appeal directly addressed the question of whether a
20   “single failed attempt triggered the obligations set out in Civil Code section 1793.2,
21   subdivision (d).” Silvio v. Ford Motor Co., 109 Cal. App. 4th 1205, 1207 (2003). The
22   Court held unequivocally that it did not. Id. Emphasizing that the statute requires a
23   reasonable number of “attempts” – which the court pointed out is plural – Silvio held
24   that “[t]he statute does not require the manufacturer to make restitution or replace a
25   vehicle if it has had only one opportunity to repair that vehicle.” Id. at 1208; see also
26   Giovanni Knafo v. Jaguar Land Rover N. Am., LLC, No. CV 18-01401 AB (KSX),
27   2019 WL 6482231, at *2 (C.D. Cal. July 12, 2019) (acknowledging that “[c]ourts
28   have interpreted the language of this provision to require a plaintiff to show multiple
                                               4          MEMO ISO RENEWED MOTION FOR JMOL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 7 of 12 Page ID
                                  #:36408



 1   attempts to repair the product to a confirming state.”) As the Ninth Circuit reiterated,
 2   the number of opportunities required to repair “is plural. That is because, under the
 3   law that applies in this case, for Plaintiff to be entitled to relief for any particular
 4   problem with her [vehicle], she must show that she brought the car in to [the
 5   manufacturer] for the repair of that particular problem on more than one occasion.”
 6   Brownfield v. Jaguar Land Rover N. Am., LLC, 584 F. App’x 874, 875 (9th Cir. 2014)
 7   (emphasis added).
 8         In other words, to establish their Song-Beverly express warranty claim, at a
 9   minimum Plaintiffs were required to submit evidence that they presented their vehicle
10   to Ford at least twice to repair a particular problem and that Ford’s repair efforts failed
11   (i.e., that the same problems continued after a second repair presentation).
12         Here, consistent with the documented repair orders (see Trial Exs. 9 and 13),
13   Plaintiffs testified that they only brought their vehicle to Ford dealerships twice
14   complaining of transmission problems: once to Puente Hills Ford in August 2015 and
15   a second time to Bob Wondries Ford on May 23, 2017, after Plaintiffs had already
16   made a reimbursement request to Ford. (Dec. 12, 2019 Trial Tr. (Chang Decl., Ex. C)
17   at 747:18-748:7, 759:18-20). There is no evidence that Plaintiffs experienced the same
18   transmission-related problems, or any other problems, after the May 23, 2017 visit to
19   Bob Wondries Ford. This is likely because Plaintiffs did not care whether this second
20   visit resolved their transmission problems. Plaintiffs had already made a request for
21   Ford to reimburse their lease payments based on their alleged loss-of-power incident,
22   and Mrs. Quintero testified that they “just wanted [Ford] to confirm that it had a
23   problem so [they] could get [their] money back … because [they] were a month away
24   from bringing the car back off of lease,” and they’d “already spent months paying
25   [their] monthly payments but not driving the car” and “so this was more to have Ford
26   confirm that the problems existed so [Plaintiffs] could get [their] money back.” (Dec.
27   12, 2019 Trial Tr. (Chang Decl., Ex. C) at 676:24-677:18.) Because the purpose of the
28   dealer visit was to seek confirmation of a condition as the lease was ending rather than
                                                5          MEMO ISO RENEWED MOTION FOR JMOL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 8 of 12 Page ID
                                  #:36409



 1   seek a final repair, this second visit does not constitute Plaintiffs providing Ford a
 2   second “opportunity” to repair the vehicle. And in the absence of any evidence that
 3   Plaintiffs continued to experience the same problems, there is no evidence that Ford
 4   had failed to repair their Focus.
 5         As they attempted at trial, Ford expects Plaintiffs will argue that this element is
 6   satisfied because of a purported undocumented additional visit to Bob Wondries Ford.
 7   At trial, Plaintiffs’ counsel argued to the jury, and their designated expert witness, Mr.
 8   Micale, sought to introduce inadmissible hearsay evidence of this second visit.
 9   During this purported visit, dealership employees turned Plaintiffs away and refused
10   to do any inspection or repair for an unidentified problem with their Focus. (Dec. 10,
11   2019 Trial Tr. (Chang Decl., Ex. A) at 248:6-19; Dec. 11, 2019 Trial Tr. (Chang
12   Decl., Ex. B) at 509:11-510:24.) Both Mr. Micale and Plaintiffs’ counsel indicated
13   Plaintiffs themselves would describe this purported second visit to Bob Wondries
14   Ford. (Id.) Plaintiffs never did.
15         On December 12, 2019, Plaintiffs’ counsel asked Mr. Quintero, “[W]as there a
16   time between the La Puente repair August 15, 2015, and the time you brought it in to
17   Bob Wondries Ford on May 23, 2017, did you ever bring the car back to any
18   dealership between those two points in time?” (Dec. 12, 2019 Trial Tr. (Chang Decl.,
19   Ex. C) at 747:18-22.) Mr. Quintero responded by identifying only visits to Sears for
20   routine maintenance and oil changes: “A: There was times when I took it to Sears.”
21   (Id. at 747:23.) Unsatisfied with this candid answer, Plaintiffs’ counsel then sought to
22   lead Mr. Quintero to the answer they had hoped for:
23                “Q:    I want to not focus on Sears but I want to ask if you
24                recall—
25                A.     Okay.
26                Q:     --did you bring it back to a Ford dealership –
27                A:     Uh-huh.
28
                                               6           MEMO ISO RENEWED MOTION FOR JMOL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 9 of 12 Page ID
                                  #:36410



 1                Q:        -- between August of 2015 and May of 2017. In that
 2                two-year period, was there a time when you brought it back
 3                to a dealership?
 4                A:        I would say back to Bob Wondries Ford…”
 5   (Id. at 747:18 – 748:7.) This was followed by further attempts to elicit testimony to
 6   suggest additional repair presentations. (Id. at 748:8-749:7.) But Mr. Quintero himself
 7   confirmed that there had not been multiple presentations at Bob Wondries Ford which
 8   would suggest the existence of any undocumented third repair. On cross-examination,
 9   Mr. Quintero candidly acknowledged the following:
10                “Q:       Okay. So you only remember going to Bob Wondries
11                Ford once for a transmission issue?
12                A:        Yes.”
13   (Id. at 759: 18-20.)
14         Even if the jury should have been permitted to consider evidence of this
15   purported second visit to Bob Wondries Ford, as established above, the timing and
16   alleged problems presented at the dealership for repair are essential elements
17   necessary for the jury to determine whether Ford had failed to repair a particular
18   problem with the Focus after multiple opportunities. But there was no evidence to
19   allow the jury to determine when this alleged event occurred or what problem this
20   alleged repair presentation was for. While Mr. Micale testified that he believed this
21   incident involved Plaintiffs presenting their vehicle for repair relating to alleged loss
22   of power, Plaintiffs’ counsel and Plaintiffs themselves did not so specify. (Dec. 10,
23   2019 Trial Tr. (Chang Decl., Ex. A) at 248:6-19; Dec. 11, 2019 Trial Tr. (Chang
24   Decl., Ex. B) at 509:24-510:24; Dec. 12, 2019 Trial Tr. (Chang Decl., Ex. C) at 748:8-
25   749:7.) Rather, both Plaintiffs’ counsel and Plaintiffs themselves simply stated that
26   Plaintiffs “have a problem with the way [this car is] operating” or “there’s a problem
27   with the car. It’s not performing the proper way.” (Id.)
28
                                                7         MEMO ISO RENEWED MOTION FOR JMOL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 10 of 12 Page ID
                                 #:36411



 1         If that is the basis for Plaintiffs’ express-warranty claim, the jury reached their
 2   verdict only by speculating about when it occurred, what problems Plaintiffs were
 3   purportedly experiencing and for which they sought repair, and that this visit was not
 4   one of Plaintiffs’ other documented dealer visits. Such speculation by the jury would
 5   have been inappropriate and would require JMOL in Ford’s favor. Lakeside-Scott.,
 6   556 F.3d at 803.
 7         The simple and inescapable fact is that Plaintiffs failed to present evidence that
 8   Ford failed to repair any particular problem with their Focus after they gave Ford
 9   multiple opportunities to do so. Judgment on Plaintiffs’ express-warranty claim should
10   be granted in Ford’s favor.
11         B.    The Record Does Not Support the Jury’s Finding that Ford Acted
12               “Willfully” and the Jury’s Award of Civil Penalties.
13         Ford separately moves for JMOL as to civil penalties under the Song-Beverly
14   statute. “If the buyer establishes that the failure to comply was willful, the judgment
15   may include … a civil penalty which shall not exceed two times the amount of actual
16   damages.” Cal. Civil Code § 1794(c). Here, Plaintiffs have not met their burden to
17   prove that Ford acted “willfully” toward them. Far from it.
18         Under California law, a manufacturer has acted willfully only if it “knew of its
19   obligations but intentionally declined to fulfill them.” Schreidel v. Am. Honda Motor
20   Co., 34 Cal. App. 4th 1242, 1249–50 (1995) (quoting Ibrahim v. Ford Motor Co., 214
21   Cal. App. 3d 878, 894 (1989).) Put another way, “a violation is not willful if the
22   defendant’s failure to replace or refund was the result of a good faith and reasonable
23   belief the facts imposing the statutory obligation were not present.” Kwan v.
24   Mercedes-Benz of N. Am., Inc., 23 Cal. App. 4th 174, 185 (1994). See also Robertson
25   v. Fleetwood Travel Trailers of Cal., Inc., 144 Cal. App. 4th 785, 815 (2006); CACI
26   3244 (Civil Penalty - Willful Violation (Civ. Code §1794(c).)
27         Here, there is absolutely no evidence – let alone substantial evidence – to
28   support the finding that Ford acted willfully toward the Quinteros. As described in
                                              8           MEMO ISO RENEWED MOTION FOR JMOL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 11 of 12 Page ID
                                 #:36412



 1   detail above, at the time the Quinteros asked Ford for a refund, they had presented the
 2   vehicle for transmission repairs only once, almost two years before, and had not
 3   complained since, either to Ford itself or by bringing the vehicle in again for
 4   transmission repairs. The warranty repair records would therefore have shown only
 5   one apparently successful repair attempt. (Dec. 11, 2019 Trial Tr. (Chang Decl., Ex.
 6   B) at 395:20–396:14, Dec. 12, 2019 Trial Tr. (Chang Decl., Ex. C) at 687:5-10,
 7   740:20–741:16, 747:14-23; 759:18-20, and Trial Exhibits 9 and 13.) Even if that
 8   attempt had clearly failed, Ford would still have been entitled as a matter of law to a
 9   second attempt, so it would have had every right to reject the refund request at that
10   point. Silvio, 109 Cal. App. 4th at 1207. Only after the request—and after hiring
11   lawyers—did the Quinteros hastily arrange for a second dealership visit. Critically,
12   they did so without providing Ford an opportunity to repair or any other notice of
13   continuing problems after that second visit. Again, they have presented no testimony
14   at all that would even suggest that Ford was made aware this second repair had been
15   unsuccessful, if it was.
16         Even if this Court were to somehow find that Plaintiffs presented the vehicle for
17   some third dealership visit – which is not reflected in any repair orders and which Mr.
18   Quintero himself testified at trial did not occur – that could not provide a basis for
19   willfulness on the part of Ford because there was no evidence presented that Ford
20   knew about this phantom third presentation. Though Plaintiffs’ counsel sought
21   diligently to insinuate that it may have occurred, they presented no evidence that Ford
22   was aware of this purported presentation. Plaintiffs cannot establish that Ford willfully
23   failed to repair and replace in regard to a vehicle presentation that it never even had
24   knowledge of.
25         For all these reasons, there would be no reasonable basis for a finding of
26   willfulness even if Plaintiffs’ express warranty claim could somehow survive.
27
28
                                               9          MEMO ISO RENEWED MOTION FOR JMOL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 794-1 Filed 06/05/20 Page 12 of 12 Page ID
                                 #:36413



 1   III.   The Quinteros’ Implied-Warranty Verdict Is Not Supported by
 2          Substantial Evidence.
 3          Ford recognizes that this Court has found Plaintiffs abandoned their implied
 4   warranty claim. While Ford agrees with the Court’s order, in order to preserve these
 5   independent grounds for judgment in Ford’s favor in the event Plaintiffs seek to
 6   appeal that determination, Ford renews its motion for JMOL as to the implied-
 7   warranty claim on the same grounds asserted in its pre-verdict motion for JMOL. (See
 8   MDL ECF No. 710-1 at pp. 9-16.) First, Plaintiffs failed to provide substantial
 9   evidence to support the finding that their vehicle was not fit for its ordinary purpose of
10   providing transportation and Plaintiffs should not have been permitted to prove this
11   claim under the “pass without objection in the trade” prong. Second, Plaintiffs only
12   sought remedies available based on revocation of their lease. The evidence at trial
13   failed to support this remedy because Plaintiffs failed to introduce evidence that they
14   provided reasonable notice of any purported revocation. See Cal. Com. Code § 2608;
15   Gavaldon v. DaimlerChrysler Corp., 32 Cal. 4th 1246, 1263 (2004).
16                                       CONCLUSION
17          For all of the foregoing reasons Ford respectfully renews its motion seeking
18   judgment be entered in its favor and against Plaintiffs as a matter of law on Plaintiffs’
19   express-warranty claim, Plaintiffs’ claim for civil penalties, and Plaintiffs’ implied-
20   warranty claim. In the alternative, Ford has concurrently moved for a new trial.
21
22   June 5, 2019                           Respectfully submitted,
23                                          SHOOK, HARDY & BACON LLP
24                                          By: /s/ Andrew Chang
25                                               Andrew Chang
26
                                                 Attorneys for Defendant
27                                               Ford Motor Company
28
                                               10          MEMO ISO RENEWED MOTION FOR JMOL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
